Opinion filed November 6, 2014




                                     In The

        Eleventh Court of Appeals
                                   ___________

                 Nos. 11-14-00203-CR & 11-14-00204-CR
                                   ___________

                RICKY JOSEPH MARTINEZ, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                    On Appeal from the 104th District Court
                             Taylor County, Texas
                    Trial Court Cause Nos. 18566B & 19069B

                     MEMORANDUM OPINION
      Ricky Joseph Martinez, Appellant, has filed a motion for voluntary dismissal
in each appeal. In the motions, he “asks this Court to grant a voluntary dismissal
of his appeal.” In accordance with TEX. R. APP. P. 42.2, the motions are signed by
Appellant’s counsel, and an attachment to each motion is signed by Appellant.
      The motions are granted, and the appeals are dismissed.


November 6, 2014                                        PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.